UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF For the fiscal year ended July 31, 2009 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF For the transition period from to 0-11088 Commission file number ALFACELL CORPORATION (Exact name of registrant as specified in its charter) Delaware 22-2369085 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 300 Atrium Drive, Somerset, New Jersey (Address of principal executive offices) 08873 (Zip Code) Registrant’s telephone number, including area code:(732) 652-4525 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes []No [ X ] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes []No [ X ] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ X ]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [] No [] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one):Large Accelerated Filer []Accelerated Filer []Non-accelerated Filer[X] Smaller Reporting Company[] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes []No [ X ] The aggregate market value of the voting and non-voting common equity held by non-affiliates based upon the reported last sale price of the common stock on January 31, 2009, the end of the registrant’s second fiscal quarter, was approximately $4,766,000.As of November 10, 2009 there were 47,313,880 shares of common stock, par value $.001 per share, outstanding. Documents Incorporated by Reference Certain information required in PartIII of this annual report on Form10-K is incorporated by reference to portions of the registrant’s definitive proxy statement for its 2010 Annual Meeting of Stockholders, which will be filed with the Securities and Exchange Commission not later than 120days after the end of the registrant’s fiscal year. TABLE OF CONTENTS PART I Page ITEM1. Business 5 ITEM 1A. Risk Factors 16 ITEM 1B. Unresolved Staff Comments 27 ITEM2. Properties 27 ITEM3. Legal Proceedings 28 ITEM4. Submission of Matters to a Vote of Security Holders 28 PART II ITEM5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 28 ITEM6. Selected Financial Data 31 ITEM7. Management's Discussion and Analysis of Financial Condition and Results of Operations 32 ITEM7A. Quantitative and Qualitative Disclosures About Market Risk 41 ITEM8. Financial Statements and Supplementary Data 41 ITEM9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 41 ITEM 9A(T). Controls and Procedures 42 ITEM 9B. Other Information 43 PART III ITEM 10. Directors, Executive Officers and Corporate Governance 43 ITEM 11. Executive Compensation 43 ITEM 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 43 ITEM 13. Certain Relationships and Related Transactions and Director Independence 43 ITEM 14. Principal Accounting Fees and Services 43 PART IV ITEM 15. Exhibits and Financial Statement Schedules 44 3 The following trademarks appear in this annual report on Form 10-K: ONCONASE® is the registered trademark of Alfacell Corporation, exclusively for its anti-cancer agent, Alimtaâ is the registered trademark of Eli Lilly, Zolinzaâ is the registered trademark of Merck & Co. and Avastin® is the registered trademark of Genentech. This annual report on Form10-K includes forward looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.We have based these forward looking statements largely on our current expectations and projections about future events and financial trends affecting the financial condition of our business.These forward looking statements are subject to a number of risks, uncertainties, and assumptions about us, including, among other things: · the failure to obtain regulatory approval of our lead product; · the failure to achieve positive results in clinical trials; · competitive factors; · available financial resources and the ability to secure adequate funding for development projects; · the ability to attract and retain qualified management; · relationships with pharmaceutical and biotechnology companies; · the ability to develop safe and efficacious drugs; · variability of royalty, license, and other revenue; · the failure to satisfy the performance obligations in our agreements; · the ability to enter into future collaborative agreements; · uncertainty regarding our patents and patent rights (including the risk that we may be forced to engage in costly litigation to protect such patent rights and the material harm to us if there were an unfavorable outcome of any such litigation); · governmental regulation; · technological change; · changes in industry practices; · the ability of our senior secured creditors to realize their security interest in all of our assets and to demand repayment of amounts owed to such creditors; · certain limitations on our ability to use a portion of the proceeds from our October 2009 private financing; · uncertainty regarding the outcome of legal proceeding including the risk that we may be forced to engage in lengthy, time-consuming and expensive litigation and the material adverse effect to us of any unfavorable outcome of any such litigation; · one-time events. In addition, in this annual report on Form 10-K, the words “believe,” “may,” “will,” “estimate,” “continue,” “anticipate,” “intend,” “expect” and similar expressions, as they relate to us, our business, or our management, are intended to identify forward looking statements. All of our forward looking statements are qualified in their entirety by reference to the factors discussed in this annual report under the heading ITEM 1A.—RISK FACTORS, and any documents incorporated by reference that describe risks and factors that could cause results to differ materially from those projected in these forward looking statements. We caution you that the risk factors contained herein are not exhaustive.We operate in a continually changing business climate which can be expected to impact our forward looking statements, whether as a result of new information, future events, or otherwise, after the date of this annual report. In light of these risks and uncertainties, the forward looking events and circumstances discussed in this annual report may not occur and actual results could differ materially from those anticipated or implied in the forward looking statements.Accordingly, you should not rely on forward looking statements as a prediction of actual results. All information in this annual report is as of November 10, 2009, unless otherwise noted and we undertake no obligation to update this information. 4 PART I ITEM 1.BUSINESS. BUSINESS OVERVIEW Alfacell Corporation is a Delaware corporation incorporated on August 24, 1981.We are a biopharmaceutical company primarily engaged in the discovery and development of a new class of therapeutic drugs for the treatment of cancer and other pathological conditions.Our proprietary drug discovery and development program consists of novel therapeutics which are being developed from amphibian ribonucleases (RNases). RNases are biologically active enzymes that split RNA molecules.RNases are enzymes which play important roles in nature, including the embryonic development of an organism and regulation of various cell functions.RNA is an essential bio-chemical cellular component necessary to support life.There are various types of RNA, all of which have specific functions in a living cell.They help control several essential biological activities, namely; regulation of cell proliferation, maturation, differentiation and cell death.Therefore, they are believed to be good candidates for the development of therapeutics for cancer and other life-threatening diseases, including HIV and autoimmune diseases, that require anti-proliferative and apoptotic, or programmed cell death, properties. ONCONASE® (ranpirnase) is a novel amphibian ribonuclease, unique among the superfamily of pancreatic ribonuclease, isolated from the eggs of the Rana pipiens (the Northern Leopard frog).Ranpirnase is the smallest known protein belonging to the superfamily of pancreatic ribonuclease and has been shown, on a molecular level, to re-regulate the unregulated growth and proliferation of cancer cells.Unlike most anti-cancer agents that attack all cells regardless of phenotype (malignant versus normal) and cause severe toxicities, ONCONASE® is not an indiscriminate cytotoxic drug (cell killing agent).ONCONASE® primarily affects exponentially growing malignant cells, with activity controlled through unique and specific molecular mechanisms. The molecular mechanisms which determine the apoptotic cell death induced by ranpirnase have been identified.tRNA (transfer RNA), rRNA (ribosomal RNA), mRNA (messenger RNA) and miRNA (micro RNA) are all different types of RNA with specific functions in a living cell.Ranpirnase preferentially degrades tRNA and targets miRNA, leaving rRNA and mRNA apparently undamaged.The RNA damage induced by ranpirnase appears to represent a “death signal”, or triggers a chain of molecular events culminating in the activation of proteolytic enzyme cascades which, in turn, induces disintegration of the cellular components and finally leads to cell death.It has been shown that there is a protein synthesis inhibition-independent component, which, together with the changes induced by the protein synthesis inhibition, results in tumor cell death. ONCONASE®, our lead drug product candidate, has been evaluated in human clinical trials for the treatment of various forms of cancer.Our most recent clinical trial for ONCONASE® was a confirmatory Phase IIIb registration trial that was designed to evaluate the efficacy, safety and tolerability of the combination of ONCONASE® and doxorubicin as compared to doxorubicin alone in the treatment of patients with unresectable (inoperable) malignant mesothelioma (“UMM”), a rare and deadly form of lung cancer.Enrollment in the Phase IIIb trial was completed in September 2007.In May 2008, we reported that the preliminary statistical analysis of data from our ONCONASE® confirmatory Phase IIIb clinical trial did not meet statistical significance for the primary endpoint of survival in UMM. However, a statistically significant improvement in survival was seen in the treatment of UMM patients who failed one prior chemotherapy regimen, a predefined primary data set for this sub-group of patients in the trial, which represents a currently unmet medical need.The Food and Drug Administration or the FDA, recommended that an additional clinical trial be conducted in UMM patients that have failed one prior chemotherapy regimen, prior to filing a New Drug Application or NDA.At this time we do not expect to pursue further clinical trials for ONCONASE® for the UMM indication.We are evaluating which indications to purse, including lung cancer and other solid tumors and currently we expect to use the proceeds we received from the private financing we closed in October 2009 to pursue a Phase II clinical trial of ONCONASE® for the treatment of non-small cell lung cancer in patients who have reached maximum progression on their current chemotherapy regimens. 5 We believe that ONCONASE®, as well as another group of our amphibian RNases known as Amphinases, may also have applications in a variety of other areas in addition to those being investigated currently in our clinical development program.Amphinase is currently in the pre-clinical research and development stage. We are a development stage company as defined in the Financial Accounting Standards Board’s Statement of Financial Accounting Standards No. 7, “Accounting and Reporting by Development Stage Enterprises.”We are devoting substantially all of our present efforts to establishing a new business and developing new drug products. Our planned principal operations of marketing and/or licensing new drugs have not commenced and, accordingly, we have not derived any significant revenue from these operations. MARKET OVERVIEW According to the American Cancer Society (“ACS”) 2009 Cancer Facts and Figures, cancer is the second leading cause of death in the United States, accounting for one in every four deaths.The ACS 2009 Cancer Facts and Figures also estimates that doctors will diagnose over 1.5 million new cases of cancer in the United States in 2009.The National Institutes of Health or
